Citation Nr: 1421434	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-21 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected thoracolumbar spine degenerative disc and joint disease.  

2.  Entitlement to service connection for stroke residuals, to include as secondary to a service-connected thoracolumbar spine degenerative disc and joint disease.  

3.  Entitlement to service connection for major depression, to include as secondary to a service-connected thoracolumbar spine degenerative disc and joint disease.  

4.  Entitlement to service connection for obesity, to include as secondary to a service-connected thoracolumbar spine degenerative disc and joint disease.  

5.  Entitlement to service connection for Type II diabetes mellitus, to include as secondary to a service-connected thoracolumbar spine degenerative disc and joint disease.  




6.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as secondary to a service-connected thoracolumbar spine degenerative disc and joint disease.  

7.  Entitlement to service connection for a right leg/right foot disorder, to include as secondary to a service-connected thoracolumbar spine degenerative disc and joint disease.  

8.  Entitlement to an increased rating for the service-connected thoracolumbar spine degenerative disc and joint disease, currently rated 40 percent disabling.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran served on active duty from September 1973 to June 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2008 and December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran was afforded a hearing before a Decision Review Officer at the RO in January 2010.  At this time, issues one through three (as listed on the title page of this decision) were addressed.  A transcript of this hearing testimony has been associated with the Veteran's claims folder.  The Veteran also informed the Board in December 2013 that he did not wish to appear for a hearing before a Veterans Law Judge.  

In adjudicating this claim, the Board notes that certain records from the claims file have been stored electronically as part of the Virtual VA paperless claims processing system.  With regard to the Virtual VA paperless claims processing system, instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  While the majority of records from this claims file are associated with the physical claims file, because some of the documents were added to the electronic version of this file as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  The Board has reviewed all electronic and paper records associated with this file.

The Board also observes that as part of a May 2013 VA Form 21-526b the Veteran raised an issue concerning entitlement to service connection for erectile dysfunction, secondary to the service-connected thoracolumbar spine disorder.  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the RO.  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand for further evidentiary development is necessary with respect to the issues on appeal.

In this regard, a December 2012 letter from the RO to the Veteran's attorney shows that the RO provided a copy of the Veteran's claims folder "to include the Vocational Rehabilitation folder."  The Veteran's Vocational Rehabilitation folder is not associated with the Veteran's claims file, to include the Veteran's electronic file.  The Board finds that these records may include evidence pertinent to the Veteran's increased rating claim for his service-connected thoracolumbar spine disorder and entitlement to a TDIU in that it may provide additional information with respect to the issue of how the Veteran's symptoms impair his occupational functioning.  The records may also contain pertinent and probative evidence concerning his instantly-claimed service connection claims.  Thus, the Board finds Veteran's Vocational Rehabilitation folder should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (VA is required to "make reasonable efforts to obtain relevant records (including private records) that the claimant adequately identifies....").

Of record is also a December 2005 decision issued by the Social Security Administration (SSA).  This decision shows that the Veteran was found to be disabled, pursuant to SSA regulations, since October 2004.  His disabilities were noted to include lumbar spine degenerative disc disease and depression.  Medical records utilized by SSA to make this decision, while cited within the decision, have not been associated with the Veteran's claims folder.  An initial request for records was sent by VA in October 2007 to SSA in order to obtain SSA disability records.  SSA informed VA in October 2007 that, essentially, a search for those records would commence.  No other subsequent attempts by VA to obtain these sought after SSA records is shown to have occurred, nor has SSA informed VA that the records were not available.  Further, the December 2005 decision, in the "Procedural History" section, noted that the Veteran had previously received benefits from April 1994 through April 1998.  Neither the decision (if any) nor associated medical records (if any) associated with these 1994 to 1998 benefits are of record.  When reference is made to potentially pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1 Vet. App. 37 (1990).  

If a claimant has submitted an application for SSA benefits, SSA may have developed or received relevant records, regardless of whether such claim is still pending or whether a claimant was denied SSA benefits.  Therefore, regardless of the status or ultimate determination of the application, VA's duty to obtain any relevant records obtained or developed in conjunction with a SSA claim remains unaffected.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.")  The Board also notes that VA must obtain SSA decisions and records which may have a bearing on a Veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  In this regard, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  As such, pursuant to this remand, and in an effort to develop additional evidence concerning the claims now before the Board on appeal, an exhaustive effort should be made to clarify if SSA records pertaining to the Veteran, including medical records, are available.

The Court has stated that the Board's task is to make findings based on evidence of record -- not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Also, as concerning several of the instant claims, VA examinations (with accompanying opinions) were conducted in April and May 2013.  

Applicable regulations state that it is essential that, both in the examination and evaluation, each disability be viewed in relation to its history.  See 38 C.F.R. § 4.1.  In this regard, medical examinations generally should "take into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 (2013); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a claimant's prior medical records when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions). 

Accordingly, in the event that VA is successful in obtaining records (i.e., medical records from SSA and the Vocational Rehabilitation folder pursuant to this remand), an addendum should be sought to the April and May 2013 VA-provided medical opinions.  This addendum should follow the examiner having had an opportunity to review any pertinent medical evidence which was not available at the time of the April 2013 VA examinations.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should associate any Vocational Rehabilitation folders with the claims file.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  The RO/AMC should contact SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision(s) awarding or denying any benefits and copies of the medical records upon which the SSA based its decision(s).  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

3.  If and only if medical records are received from SSA, together with pertinent information included in the Veteran's Vocational Rehabilitation folder, the RO/AMC should forward the claims folder to VA examiners who conducted the April and May 2013 VA examinations for an addendum report/opinion.  After reviewing the Veteran's claims folder, to include any records received from SSA and VA Vocational Rehabilitation, the examiners should, if necessary amend their previously supplied medical opinions.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten addendum report.

4.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

6.  Following any other indicated development, the RO/AMC should readjudicate the appealed issues, in light of all the evidence of record.  If the benefits sought on appeal remain denied in any respect, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



